Case 18-10601-MFW   Doc 3230-4   Filed 02/09/21   Page 1 of 2




            EXHIBIT D
                  Case 18-10601-MFW             Doc 3230-4         Filed 02/09/21        Page 2 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    THE WEINSTEIN COMPANY HOLDINGS                              Case No. 18-10601 (MFW)
    LLC, et al.,
                                                                Re: D.I. ____
                              Debtors.


                         ORDER GRANTING EMERGENCY MOTION
                   BY NON-SETTLING SEXUAL MISCONDUCT CLAIMANTS
                   FOR STAY PENDING APPEAL OF CONFIRMATION ORDER

             Upon the motion (the “Motion to Stay”) for entry of an order granting a stay pending appeal

of the Order Confirming Plan Proponents' Fifth Amended Joint Chapter 11 Plan of Liquidation

(the “Confirmation Order”) entered on January 26, 2021 [D.I. 3203]; pursuant to Rule 8007(a) of

the Federal Rules of Bankruptcy Procedure;1 and it appearing that notice of the Motion to Stay

was good and sufficient under the circumstances and that no other or further notice need be given;

and the Court having considered the Motion to Stay and any responses thereto; and after due

deliberation thereon; and good and sufficient cause appearing therefor,

             IT IS HEREBY ORDERED that

             1.     The Motion for Stay is GRANTED; and

             2.     Consummation of the Confirmation Order is stayed pending resolution of the

Appeal.




1
    Unless otherwise defined herein, capitalized terms shall have the meanings ascribed to them in the Motion to Stay.
